06/08/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 21-0514


                                       DA 21-0514
                                    _________________

 JIM L. TOWSLEY and BETTY SMITH
 TOWSLEY,

               Plaintiffs and Appellees,
       v.

 DAVID P. STANZAK, MARGO L. STANZAK,
 CRAIG FITCH, CARYN MISKE, LAURENCE B,
 MILLER, JR., STEPHEN M. ZANDI, KARIN M.
 ZANDI, and all persons, known or unknown,                          ORDER
 claiming or who might claim any right, title,
 interest in or lien or encumbrance upon the
 personal property described in the Complaint
 below which is adverse to the Plaintiff's ownership
 or a cloud upon Plaintiff's title thereto, whether
 such a claim or possible claim may be present or
 contingent,

               Defendants and Appellants.
                                 _________________

       Appellants, by counsel, have filed a motion for extension of time to file their reply
brief. Good cause appearing,
       IT IS HEREBY ORDERED that Appellants have until June 24, 2022, to file their
reply brief.
       No further extensions will be granted.




                                                                              Electronically signed by:
                                                                                    Mike McGrath
                                                                       Chief Justice, Montana Supreme Court
                                                                                    June 8 2022